Citation Nr: 1543576	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 21, 2015, and 50 percent from May21, 2015, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for bronchial asthma.  

3.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI).  

4.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2005 to May 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2015 so that the RO could furnish the Veteran a statement of the case and arrange for VA examinations.  Some of these were accomplished and the case has been returned for further evaluation.  

By rating decision dated in July 2015, the RO granted service connection for TBI, evaluated as noncompensable.  The veteran's representative, in correspondence dated in August 2015, submitted a notice of disagreement to the noncompensable evaluation.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In the July 2015 supplemental statement of the case the RO increased the rating of the Veteran's PTSD to 50 percent.  As the Veteran continues to express dissatisfaction with the 50 percent rating, and it is less than the maximum under the applicable criteria, the claim remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of increased ratings for asthma and TBI as well as the matter of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been primarily manifested by difficulty with anxiety, depression, insomnia, flashbacks, nightmares, impairment of attention and concentration, and daily panic attacks; without evidence of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias other than social phobia; the GAF score has generally been rated at 50.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no more, for PTSD has been met for the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An April 2013 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a July 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded a VA medical examination, most recently in May 2015.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from May 2010 to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

PTSD

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the interpretation of the United States Court of Appeals for Veterans Claims in Mauerhan of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

An examination was conducted by VA in October 2010.  At that time, the Veteran reported that he was having difficulty with anxiety, depression, insomnia, flashbacks, nightmares, and other signs of PTSD.  He generally slept three to four hours per night and would take an hour or two to fall asleep and awoke several times throughout the night, often to check the security of his perimeter.  He had irritability issues, but denied any major decrease in his energy level despite his poor sleep.  He denied crying spells.  He reported no suicide attempts, but had panic attacks about once or twice per day of moderate to severe intensity.  He had been prescribed medication that he found partially helpful in reducing the severity of his panic attacks and helped him sleep a little.  He last worked full-time when in the military.  Since his discharge, he had been going to school full time.  He stated that he had been doing reasonably well, except for some mild impairment of attention and concentration.  He did most of his classwork on line, but did go to campus classes where he felt uncomfortable around other people.  He tended to isolate himself and not involve himself with socializing.  Overall, the examiner stated that the Veteran was showing mild impairment of academic and, it would be assumed, of occupational reliability and productivity as a result of PTSD.  On mental status examination, he was alert, oriented and cooperative.  He had a somber, tense demeanor and appeared somewhat guarded.  He showed no gross sign of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias other than social phobia.  He rated himself as moderately to severely anxious and depressed most of the time.  He had moderate to severe insomnia, irritability and panic attacks once or twice per day.  He denied current substance abuse, suicidal or homicidal ideation, crying spells, or decreased energy.  Insight and judgment appeared somewhat superficial, but adequate.  He sometimes had difficulty with concentration and attention.  The diagnosis was PTSD with associated panic attacks, insomnia and depression.  His current GAF score was 50.  The examiner stated that the Veteran's PTSD caused mild impairment in academic adjustment, but would be anticipated to cause moderate levels of impairment in a more demanding job that required more interpersonal interaction.  The Veteran was also showing moderate to severe social maladjustment, with his current level being dependent on the continuing use of psychotropic medication.  

In a September 2011 psychiatric examination utilized in a disability determination by SSA, it was reported that the Veteran's primary complaints were of PTSD, anxiety and depression.  The examiner noted that the majority of information regarding the Veteran's disability was reported by the Veteran's spouse, who related that the Veteran was lethargic because he was medicated and was "very sleepy."  The Veteran was said to experience problems with his sleeping pattern, panic attacks, and nightmares.  His panic attacks occurred about five or six times per week.  They did not socialize much and the Veteran had problems with certain noises.  When questioned about the influence that the Veteran's mental health problems had had on his daily activates, the Veteran's spouse responded that the Veteran used to enjoy socializing, but now did not trust people and was suspicious of others.  As the Veteran was not interviewed directly his mental status could not be determined.  The diagnosis was PTSD.  The current GAF score was assigned as 55.  

Private treatment reports, dated in March 2013 and November 2014 have been received.  In March 2013 it was noted that the Veteran described himself as being consistently frustrated and irritable with a constant undercurrent of anxiety.  He reported excessive worry and feelings of impending doom, which caused him to be hypervigilant.  He experienced three to six panic attacks per day and became angry quickly about normal things that should not bother him.  He reported that he stayed angry for hours, which, in turn, caused him to internalized his emotion and become isolated from his wife, family and friends.  He also reported insomnia, involving intermittent sleep disturbances and reoccurring nightmares.  He stated that the majority of his time was spent numb, without any feelings at all.  He stated that he heard voices and screams throughout the day when he was alone, which he sometimes thought were real.  This happened about three times per week.  He indicated that he engaged in avoidant behaviors in an attempt to manage his anxiety and potential flashbacks.  In summary, the examiner stated that the Veteran displayed extreme impairment in functioning due to his PTSD and an inability to manage anxiety symptoms, anger and daily living activities.  He engaged in avoidant behavior, including the use of alcohol, to mitigate intrusive and recurrent thoughts and to help suppress his anger and overcome insomnia and hypervigilance.  He also felt numb and avoided activities.  The diagnoses were PTSD and alcohol abuse.  The GAF score was 50.  

In a November 2014 statement, the private examiner indicated that the Veteran had been seen in March 2013 with symptoms of anxiety attack, paranoid ideations, depressed thoughts and thoughts of suicide.  He reported that he had been visiting family when a crisis occurred that he believed may have been triggered by meeting family that he had not seen in years.  He denied any drug or alcohol use.  A suicide risk assessment determined that he was not at risk for harming himself.  The Veteran was considered alert and oriented and anxious at times, but was able to gain control after meeting with the clinician.  He denied auditory or visual hallucinations.  He reported that he was being compliant with his medication regimen.  

VA treatment records show that he was treated in the emergency room at the VA medical center in December 2013 after having anger problems and problems with drinking.  He had an angry outburst in the clinic, with poor eye contact, but the Veteran had no thoughts of self-harm.  He was admitted to the hospital with a diagnosis of psychosis.  He was judged to be of moderate risk, with increased risk of suicide, but not acutely dangerous to himself.  On admission, his mood, affect, and congruency were mildly flat.  He maintained good eye contact and he was not thinking about hurting himself or others.  His behavior was cooperative and calm, with no suicidal or homicidal ideation, auditory or visual hallucinations, or history of suicidal behaviors.  On mental status examination, the Veteran was not in apparent distress, with appropriate and cooperative behavior.  Speech was without press, there was no evidence of a thought disorder.  He denied current suicidal or homicidal ideation, intent or plan.  He was paranoid about cell phones, referring to IEDs used in Iraq.  He reported no hallucinations or perceptual disturbances.  His mood was "ok" and his affect was guarded.  Judgment and insight were limited.  The diagnosis was PTSD.  

An examination was conducted by VA on May 21, 2015.  At that time, the diagnoses were PTSD and alcohol use disorder.  The examiner stated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis, as the Veteran's alcohol use was in part an attempt to manage or ameliorate the symptoms of PTSD.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that current diagnostic criteria did not require the assignment of a GAF score and none was provided.  The Veteran reported the circumstances related to his September 2013 hospitalization.  Since that time, he had been attending mediation management and group therapy sessions.  He related having difficulty sleeping and drinking alcohol as a sleep aid.  He referred to nightmares and night terrors.  He reported that he sometimes felt as if he could not breathe, blacked out, and heard things such as explosions.  He stated that he just wanted to be left alone.  He reported having suicidal thoughts when he had stopped taking his medications.  He also reported memory difficulties.  The Veteran endorsed all of the criteria for a diagnosis of PTSD.  Current symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Objective observations included that the Veteran was neatly and casually dressed.  His speech was a little slurred and soft of volume at times.  Mood was somewhat depressed, and affect was blunted.  Thought process seemed to be more disorganized and loose at the beginning of the evaluation, becoming more to the point as the examination proceeded.  Thought content was generally relevant, but sometimes vague in detail.  Memory was generally adequate, although the Veteran stated that he did not know the city or town in which he resided.  Insight seemed limited and judgment impaired.  There was no evidence of perceptual disturbance, no evidence of thought disorder or hallucinations and no current homicidal and suicidal ideation.  The examiner concluded that the Veteran's PTSD presented him with some degree of functional impairments in terms of difficulties getting along with others, interpersonal avoidance, dealing with conflict through avoidance and/or verbal aggression.  These problems would likely apply to either physical or sedentary work settings and would likely be greater with increased interpersonal interaction.  

In October 2010, the Veteran's PTSD was primarily manifested by difficulty with anxiety, depression, insomnia, flashbacks, nightmares, impairment of attention and concentration, and daily panic attacks.   There was no evidence of a thought disorder, looseness of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias other than social phobia.  His GAF score was rated at 50.  The examination report indicates that, while the Veteran was not working, he was basically able to adequately perform in school.  The GAF score of 50; however, represents serious impairment of social and industrial functioning.  When comparing the symptoms of the Veteran's disability with those necessary for a 50 percent evaluation, the Board finds that the daily panic attacks, impairment of memory, mood impairment, impaired judgment, and disturbances of motivation more nearly approximate the criteria of this rating.  As such, an initial 50 percent rating is shown to be warranted.  

In reviewing the evidence for a rating in excess of 50 percent, the Board finds that the evidence does not demonstrate that the Veteran has met the criteria for this rating at any time during the appeal process.  In this regard, the Board notes that the Veteran has not manifested chronic symptoms of suicidal ideations; obsessional rituals; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic attacks; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or other symptoms approximating such a level of disability.  While the Veteran did have a short period of hospitalization in December 2013, and has had documented social difficulties, these are not sufficient to warrant a rating in excess of 50 percent.  On examination in May 2015, the Veteran's disability was primarily manifested by a somewhat depressed mood and a blunted affect.  While he did have some disorganization of thought processes early in the examination, the examiner noted that this improved as the examination proceeded.  Thought content was generally relevant, but vague, memory was generally adequate, and insight seemed limited and judgment impaired.  Importantly, there was no evidence of perceptual disturbance, a thought disorder, hallucinations, or homicidal and suicidal ideation.  The examiner concluded that the Veteran's PTSD presented him with some degree of functional impairments in terms of difficulties getting along with others, interpersonal avoidance, dealing with conflict through avoidance and/or verbal aggression.  Under these circumstances, these symptoms do not approximate the criteria for the 70 percent rating.  His symptoms also do not approximate the total occupational and social impairment required for a schedular 100 percent evaluation.  To this extent, the appeal is denied.  

The Board has also considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, panic attacks, anxiety, stress, irritability, episodic passive suicidal ideation, and depression.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent, but no more, for PTSD is granted during the entire appeal period, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The remaining issues on appeal involve the ratings of the Veteran's service-connected asthma and TBI residuals, as well as TDIU.  The issue of TDIU must be held in abeyance pending the completion of the development of the rating issues.  

With regard to the rating issues, as noted in the prior Board remand, the Veteran evidenced disagreement with the 30 percent rating assigned for asthma and a statement of the case was to have been issued.  This has yet to be accomplished.  In addition, as noted in the Introduction, the Veteran has also evidenced disagreement with the initial rating assigned for the residuals of the TBI.  A statement of the case must be furnished for this as well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a Statement of the Case (SOC) on the issues of ratings of asthma and residuals of TBI.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29 (2015); Manlincon, 12 Vet. App. 238.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal, including entitlement to TDIU.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


